Citation Nr: 1450537	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, type II.  

5.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus, type II.  

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to October 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issues of entitlement to service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and impotence, all of which to include as secondary to diabetes mellitus type II, as well as the issue of entitlement to SMC based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on a ship operating primarily or exclusively on Vietnam's inland waterways and is presumed to have been exposed to herbicides.  

2.  The Veteran currently has diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.  

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  The foregoing diseases shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that his current diabetes mellitus arose as a result of his herbicide exposure while serving in the Republic of Vietnam.  

Review of the service personnel records reflect that the Veteran served aboard the USS Vernon County (LST 1161) starting in June 1969.  

In a May 2009 statement, the Veteran explained that he served aboard the USS Vernon County from 1969 to 1970, and while serving aboard this ship, he recalled the ship docking in Vietnam a number of times and helping to both unload and transfer supplies from the ship, and on-load equipment and supplies onto the ship.  

An undated article submitted by the Veteran provides information regarding the history of the USS Vernon County (LST 1161) and reflects that this naval vessel did have continual involvement in and around the Republic of Vietnam during the Vietnam War.  A reading of this article reflected that in June 1967, the USS Vernon County became the first 1156 class LST to become a member of the Mobile Riverine Force, a joint Navy-Army assault unit conducting search and destroy missions in the Mekong Delta.  It was noted that this ship provided ammunition for army troops, clothing and messing for the fire support bases and supplied fuel to the various river craft.  

A submission from the Defense Personnel Records Information Retrieval System (DPRIS) provides additional information regarding the history of the USS Vernon County in 1969, and reveals that the USS Vernon County conducted on-load operations of troops and equipment in Da Nang, RVN on July 13, 1969.  It was also noted that the ship conducted amphibious operations off the I Corp Tactical Zone (ICTZ) in the northern part of South Vietnam from July 13 to August 10, 1969.  In addition, it was written that the ship conducted on and off loading of U.S. Marines from Chu Lai to Da Nang, RVN during the period from August 10-11, 1969, and participated in Operation Keystone Cardinal with a lift of Marines and equipment at Da Nang on November 4, 1969.  In addition, it was noted that the ship conducted ammunition on-load operations at Vung Tau in support of TF-115 riverine operations during the period November 17-18, 1969.  It was further noted that the USS Vernon County participated in Operation Market Time in the vicinity of the Ca Mau peninsula and the Cua Lon River, RVN from November 18 through December 31, 1969.  

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that vessels such as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  For claims of herbicide exposure based upon "Brown Water" navy service, a request for verification of the ships' operations was to be sent to the National Personnel Records Center (NPRC) through the Personnel Information Exchange System (PIES).  The RO was also to reference a document listing the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010).  

The Board notes that a review of the document listing the Navy ships associated with service in Vietnam reveals that all vessels with the designation LST (Landing Ship, Tank) were operating primarily or exclusively on Vietnam's inland waterways.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/index.asp.  The USS Vernon had the LST designation, and in fact, an undated internet article submitted by the Veteran reflects that the USS Vernon was originally known simply as LST 1161, and was redesignated as Vernon County (LST 1161) in July 1955.  In light of the September 2010 Training letter, the Board concedes the Veteran's exposure to herbicides while serving in Vietnam.  

VA treatment records dated from 2006 to May 2012 reflect the Veteran's ongoing treatment for, and diagnosis of diabetes mellitus.  

Inasmuch as herbicide exposure is conceded and the Veteran has been diagnosed with diabetes mellitus, type 2, a disease subject to presumptive service connection on the basis of such exposure, all of the elements for service connection for diabetes mellitus have been met and the claim is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for diabetes mellitus is granted.  



REMAND

The Veteran contends that his hypertension, peripheral neuropathy of the upper and lower extremities and erectile dysfunction/impotence are secondary to his diabetes mellitus.  Specifically, in his February 2009 claim, the Veteran attributed these disorders to his diabetes mellitus, type II.  

The service treatment records are negative for any complaints, notations, or findings of, and/or treatment pertaining to the above-referenced disorders.  

The post-service treatment records reflect that the Veteran has a history of, and has continued to receive treatment and care for, his peripheral sensory neuropathy and hypertension.  However, the records are somewhat unclear as to whether the Veteran has been diagnosed with peripheral neuropathy in either the upper extremities, lower extremities, or both.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has also described symptoms akin to erectile dysfunction/impotence.  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that he is competent to report that he currently experiences genitourinary problems analogous to impotence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, and as determined above, the Veteran has been granted service connection for his diabetes mellitus.  However, first of all, the evidence of record is unclear as to whether the Veteran has been diagnosed with having peripheral neuropathy of the upper and lower extremities.  Secondly, additional evidentiary development is required to determine whether these disabilities, as well as his current hypertension were either caused or aggravated by the now service-connected diabetes mellitus.  As such, the Veteran should be afforded VA examinations to determine whether he has diagnoses of hypertension, peripheral neuropathy of the upper and lower extremities, and impotence, and if so, whether these disorders are related to his service-connected diabetes mellitus.

In addition, the Veteran also contends that he is entitled to special monthly compensation (SMC) based on loss of use of a creative organ due to erectile dysfunction/impotence.  

SMC is payable if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

VA policy is to pay SMC for loss of use of a creative organ whenever a service connected disease causes loss of erectile power.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Paragraph 39(c) (Nov. 26, 2002).

As previously noted above, although the record is currently unclear as to whether the Veteran has been diagnosed with erectile dysfunction/impotence, his claim for service connection for impotence is being remanded for additional evidentiary development.  As such, the issue of entitlement to SMC is inextricably intertwined with the issue of entitlement to service connection for impotence, because a grant of the latter benefit would impact whether the Veteran is entitled to SMC, and therefore must be remanded as well

As these matters are being remanded for the reasons set forth above, any additional VA treatment records pertaining to the claimed disorders should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Request relevant records pertaining to treatment the Veteran has received for his hypertension, peripheral neuropathy of either the upper and/or lower extremities or both, and erectile dysfunction/impotence from the Houston VAMC, to include the Lufkin VA outpatient center, from May 2012 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2. Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension present.  The claims folder, a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

For any hypertension diagnosed on examination, or during the pendency of the appeal, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hypertension, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

3. Then, schedule the Veteran for a VA neurological examination to determine the nature and etiology of any peripheral neuropathy present.  The claims folder, a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current peripheral neuropathy present in either the upper and/or lower extremities, and provide diagnoses for all such identified disorders.  For any peripheral neuropathy in the upper and/or lower extremities diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any peripheral neuropathy of the upper and/or lower extremities, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

4. Then, schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of any erectile dysfunction/impotence present.  The claims folder, a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any erectile dysfunction/impotence present, and provide diagnoses for all such identified disorders.  For any erectile dysfunction/impotence diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any erectile dysfunction/impotence, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected diabetes mellitus, type II.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

The examiner should provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


